SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 29, 2013 CUSTOMERS BANCORP, INC. (Exact Name of Registrant as specified in its charter) Pennsylvania 001-35542 27-2290659 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 1015 Penn Avenue Suite 103 Wyomissing PA 19610 Registrant's telephone number, including area code:(610) 933-2000 None (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Customers Bancorp, Inc. (the “Company”) held its Annual Meeting of Shareholders on May 29, 2013 for the purpose of considering and acting upon the below proposals. A total of 13,791,016 shares were outstanding and entitled to vote at the Annual Meeting, of which 9,328,974 shares were voted. 1. To elect two Class IIdirectors of the Company to serve a three-year term. The shareholders of the Company elected John R. Miller and Daniel K. Rothermel as Class II directors to serve a three year term expiring in 2016 by the following vote: FOR WITHHELD BROKER NON-VOTES John R. Miller Daniel K. Rothermel The following additional directors continued in office after the Annual Meeting: Jay S. Sidhu, Bhanu Choudhrie, T. Lawrence Way, and Steven J. Zuckerman. 2. To ratify the appointment of ParenteBeard LLC as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2013. The shareholders of the Company ratified the appointment of ParenteBeard LLC as the independent registered public accounting firm for the fiscal year ending December31, 2013 by the following vote: FOR AGAINST ABSTAIN Item 7.01.Regulation FD. Attached hereto as Exhibit 99.1 and incorporated into this Item 7.01 by reference is a slide presentation presented at the Annual Meeting of Shareholders of the Company May 29, 2013. The information in this Current Report on Form 8-K, including the exhibit attached hereto and incorporated by reference into this Item 7.01, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that Section. Furthermore, such information, including the exhibit attached hereto, shall not be deemed incorporated by reference into any of the Corporation’s reports or filings with the SEC, whether made before or after the date hereof, except as expressly set forth by specific reference in such report or filing. The information in this Current Report on Form 8-K, including the exhibits attached hereto, shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit Description Exhibit99.1 Slide Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CUSTOMERS BANCORP, INC. By: /s/James D. Hogan Name: James D. Hogan Title: Executive Vice President and Chief Financial Officer Date:May 29, 2013 EXHIBITS INDEX Exhibit Description Exhibit99.1 Slide Presentation
